Citation Nr: 0714114	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 5, 1974 to March 
12, 1974.  By means of an order dated January 2006, the 
United States court of Appeals for Veterans' Claims vacated 
and remanded the Board of Veterans' Appeals (Board)'s June 
2005 decision pursuant to a Joint Motion for Remand.  It was 
determined that VA failed to obtain the veteran's Social 
Security Administration (SSA) records.  This has been done 
and the veteran was issued a supplemental statement of the 
case in January 2007.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for an 
acquired psychiatric disorder in a July 1974 rating decision.  
The appellant did not appeal this decision.

2.  Evidence submitted since the July 1974 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of that decision and is not new and 
material.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
July 1974 final rating decision, and the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a letter in November 2002 indicating the need 
for further information from the veteran.  While this letter 
was not complete in its notification of the claimant, the 
claimant has not been prejudiced by lack of notification for 
he was sent a statement of the case in December 2003 
containing the entire language of 38 C.F.R. § 3.159, as well 
as a complete notification letter in October 2006.

In addition, the RO also advised the veteran about the 
evidence and information necessary to reopen the claim for 
service connection (citing the correct legal standard), as 
well as the evidence and information necessary to establish 
entitlement to the underlying claim in its October 2006 
letter as requested by the remand in August 2006.  Therefore, 
VA has fulfilled its specific duties to notify with regard to 
claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This was followed by a supplemental statement of the 
case issued in January 2007 denying the claim to reopen.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, VA treatment records, 
private medical records, and Social Security Administration 
records.  There does not appear to be any other evidence, VA 
or private, relevant to the claim at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.   
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

II.  Claim to Reopen

By a July 1974 rating decision, the RO denied reopening a 
claim for service connection for an acquired psychiatric 
disorder because there was no medical evidence linking the 
veteran's psychiatric disorder to his service or indicating 
onset of the psychiatric disorder in service.  The veteran 
was notified of this adverse rating decision together with 
his rights regarding the appeal of a decision that was 
adverse to his interests.  The veteran did not respond.  
Because he did not file a valid notice of disagreement within 
one year of notification of the July 1974 rating decision, 
the rating decision became final.  As a result of the final 
rating decision, the case must be reopened before the claim 
for service connection for an acquired psychiatric disorder 
can be considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records and some post 
service VA treatment records.  The veteran's service medical 
records show that the veteran, who served only 8 days, was 
reported as normal on his entrance examination; however, was 
seen during service for intermittent inappropriate behavior 
and was recommended to be discharged (he was separated 
shortly thereafter).  No history of a nervous condition was 
noted.  The veteran's post-service medical records indicate 
that he was hospitalized just after separation in April 1974.  
However, none of the examiners in any way linked the 
veteran's diagnosis to service or indicated that onset of the 
psychiatric disorder occurred during service.

Evidence received since the last final disallowance includes 
the veteran's VA and private treatment records which indicate 
ongoing treatment and complaints regarding an acquired 
psychiatric disorder and indicating symptoms since at least 
1974.  The evidence received since the last final 
disallowance nowhere indicates that the acquired psychiatric 
disorder actually manifested during service or is otherwise 
related to service.  While the evidence is new as it was not 
of record at the time of the last final disallowance, it is 
not material because it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim as it does 
not show a relation between the veteran's diagnosis and 
service and does not show that onset of the acquired 
psychiatric disorder occurred during service.




ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is not reopened.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


